 In the Matter Of WATFRBURY MANUFACTURING COMPANYandINTER-NATIONAL ASSOCIATIONOFMACHINISTS,LOCAL 1335Case No. R-328.-Decided February 14, 1938Metal Products Manufacturing Industry-Investigation of Representatives:controversy concerning representation of employees:rival organizations; con-troversy concerning appropriate unit; refusal by employer to bargain with pe-titioning union until question of appropriate unit is determined-UnitAppropri-ate for Collective Bargaining:craft ; skilled;desires of men ; occupationaldifferences-Representatives:proof of choice:signed authorizations;comparisonof pay roll with unionlist-Certification of Representatives:upon proof ofmajority representation.Mr. Charles A. Graham,for the Board.Mr. C. E. Hart,of Waterbury, Conn., for the Company.Mr. J. H. DeCantillon,of Meriden, Conn., for the I. A. M.Mr. J. J. Driscoll,ofWaterbury, Conn., forthe BrassWorkersUnion.Mr. Lewis M. Gill,ofcounselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 21, 1937, International Association of Machinists, Local1335, herein called the I. A. M., filed with the Regional Director forthe Second Region (New York City) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Waterbury Manufacturing Company, Waterbury, Con-necticut, herein called the Company,' and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnSeptember 20, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act, and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered an investigation and authorized'The evidence shows that Waterbury Manufacturing Company is not a separate cor-porate entity,butmerely one division of Chase Brass and Copper Company, Inc.Counsel for the Company made no objection at the hearing to the designation of theCompany as Waterbury Manufacturing Company.We will accordingly continue it inthis decision.288 DECISIONS AND ORDERS289the Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On September 23 and 24, 1937, the Regional Director issued anotice of hearing and amended notice of hearing, copies of whichwere duly served upon the Company and upon the I. A. M. Pur-suant to the notice, a hearing was held on September 30, 1937, atWaterbury,Connecticut,before II. R. Korey,the Trial Examinerduly designated by the Board.The Trial Examiner granted a mo-tion that the Waterbury Brass Workers Union, herein called theBrass Workers Union, a labor organization purporting to representemployees directly affected by the investigation,be allowed to inter-vene.The Board and the Company were represented by counsel, andthe I. A.M. and the Brass Workers Union were represented byofficers of their respective organizations.All participated in thehearing.Full opportunity to be heard,to examine and to cross-examine.witnesses,and to introduce evidence bearing on the issueswas afforded all parties.On November 2, 1937, the Regional Director issued a notice of afurther hearing for the purpose of securing additional evidence upoli..the issues.Copies of the notice were duly served upon the Company,upon the I. A. M., and upon the Brass Workers Union.Pursuant tothe notice,a further hearing was held on November 8, 1937, at Water-bury, Connecticut,beforeH. R. Korey,the Trial Examiner dulydesignatedby theBoard for the further hearing.All parties wererepresented as at the first hearing,allparticipated,and all wereafforded full opportunity to be heard,to examine and to cross-examine witnesses,and to introduce evidence bearing on the issues.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a division of the Chase Brass and Copper Com-pany, Inc., a corporation organized under the laws of Connecticutin 1909.Its plant and principal offices are located in Waterbury,Connecticut.The Company is engaged in the manufacture and sale of plumbinggoods, electric light fixtures, cosmetic containers, screw machineproducts, brass forgings and castings, copper water tube fittings, andmiscellaneous other products.The principal raw materials used bythe Company are copper and brass sheet, rod, wire, and tubingacquired from the Chase Metal Works Division of Chase Brass andCopper Company, Inc.2Of the other raw materials used by thes The principal raw materials used by the Chase Brass and Copper Company, Inc., arecopper and zinc, which materials are all obtained from outside the State of Connecticut.This fact appears in another case recently decided by the Board.Matter of ChaseBrass and Copper Company, Inc,andWaterbury Brass Workers Union, 4 N.L It. B. 47. 290NATIONAL LABOR RELATIONS BOARDCompany, about 20 per cent are purchased outside the State of Con-necticut.About 90 per cent of the finished products of the Com-pany are sold outside the State of Connecticut.The Company'sproducts are advertised in newspapers, magazines, trade publications,and by direct mail.IT.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists, Local 1335, is a labor or-ganization affiliated with the American Federation of Labor. Itadmits to membership employees of the Company engaged inmachinist work or closely related branches of the machinist craft,including automatic screw-machine tool setters and operators.Waterbury Brass Workers Union is a labor organization which isa local of the International Union of Mine, Mill, and Smelter Work-ers, an affiliate of the Committee for Industrial Organization. Itadmits to membership all production employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONNeither the I. A. M. nor theBrassWorkers Union desires at thistime a determination of the bargaining agency for the entire plant.'However, the I. A. M. seeks certification as the exclusive representa-tive of a certain group of skilled workers, and the Brass WorkersUnion contests the appropriateness of the unit proposed by the I. A.M.The Companydesires adetermination of the appropriate unitbefore it grants the recognition sought by the I. A. M.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe I.A. M contends for a bargaining unit including machinists,tool and diemakers, tool grinders,metal-patternmakers,modelmakers, automatic screw-machine tool setters and operators, andhelpers on these various classifications of work. It also seeks toinclude in the unit a few unskilled workers located in the depart- DECISIONS AND ORDERS291ments where the above groups of skilled employees are concentrated.Organization in the Company's plant began in the latter part of1933, when the I. A. M. succeeded in organizing a substantial numberof the skilled workers.Opposition to union activity soon appearedamong certain minor officials of the Company, however, and member-ship dwindled. It took an upward surge in the spring of 1937, how-ever, and the I. A. M. again established a substantial membershipamong the highly skilled groups in the plant.The actual member-ship has recently been supplemented by a number of signed authori-zations designating the I. A. M. as the bargaining agency for thesignatories, many of whom have not as yet become members.The I. A. M. has engaged in some collective bargaining on behalfof these employees, particularly in regard to a group in the automaticscrew machine department, where, it was testified, written agreementshave been obtained from time to time.However, several recent at=tempts to bargain for the tool and die makers, tool grinders, andmetal-pattern makers met with less success due to the Company'suncertainty as to the appropriate unit.Authorizations from themodel makers and machinists have been obtained only in the fall of1937.The Brass Workers Union instituted an organizing drive in Water-bury in July 1936. It met with some success in the Company's plant,and in various departments obtained a large membership. It hasbargained with the Company on a departmental basis whenever it-has secured a majority in a particular department. It makes noclaim, however, to have a majority in the entire plant, and it has notmade any appreciable inroad among the skilled groups claimed bythe I. A. M. It has done no bargaining for such groups, and, at best,claims only "some membership" therein.At the hearing it made noserious attempt to disprove the I. A. M.'s claimed majority in thoseclassifications.In accordance with the doctrine set forth inMatter of the GlobeMachine and Stamping Co.at al.,3 and subsequent cases, if the em-,ployees in the machinist craft wish to be included in a separate bar-gaining unit, we will find that unit appropriate.There remains the,problem of determining the proper bounds of the unit.There appears to be little difficulty in regard to the inclusion of themaintenance machinists, tool and die makers, tool grinders, modelmakers, and metal-pattern makers.All these men are highly skilled,according to testimony adduced at the hearing, and plainly belongwithin the machinist class.Maintenance machinists and tool anddie makers are well recognized craftsmen.The tool grinders workin the same department with some of the tool makers; they are en-3 N L R. B. 294. 292NATIONAL LABOR RELATIONS BOARDgaged in the process of perfecting the tools, and, according to thetestimony, are regarded by the Company as highly skilled workers.The model makers construct models of proposed products by hand.This work naturally requires unusual skill.The metal patternmakers, who construct patterns to be used in making molds for cast-ings, are regarded by the Company as skilled mechanics.They arelocated in the tool-gauge department along with part of the toolmakers.It may also be noted that all seven of the tool grinders, all sixof the model makers, and all four of the metal-pattern makershave, by signed authorizations, designated the I. A. M. as their bar-gaining agency.The automatic screw machine tool setters and operators are lo-cated together in one department.They produce, from, rods ortubing, brass articles which are either sold separately or used inconjunction with other parts in making up finished products of theCompany.Twenty-three men in this department set and adjust thetools in their own machines and then operate the machines.Ninemen operate machines without setting their own tools; this is donefor them by two of the most highly skilled men, whose duties con-sist principally of toolsetting.Itwas testified that the automaticscrew machines are very intricate, that the men in this departmenthave skill comparable to that of machinists and tool makers andreceive comparable pay, and that an apprenticeship of several yearsis required for this work.These men have, as indicated above, bar-gained with the Company through the I. A. M. for some time.While the Company appeared to be somewhat troubled at the pro-posed inclusion of these men in the bargaining unit, due to the factthat they are production and not maintenance workers, the Com-pany's factory manager did testify that the automatic screw ma-chine men are much more highly skilled than the other productionworkers in the plant. In view of all the circumstances, we con-clude that the tool setters and operators in the automatic screwmachine department should be included in the unit with the otherhighly skilled workers.Scattered throughout the plant, in various departments, are aboutfifty men engaged in setting and adjusting tools on various typesofmachines.They are, for the most part, former operators ofsuch machines who, because of their experience with the machines,have been assigned to the toolsetting work.When not so engaged,they customarily assist in operating the machines.According tothe testimony at the hearing, they are not as skilled as those wehave heretofore designated as properly belonging in the unit.TheI.A.M. does not claim them. The Company's factory manager DECISIONS AND ORDERS'293,testified that it would be impracticable to include them in the pro-posed bargaining unit.We will exclude them.The sole remaining question concerns the proposed inclusion inthe unit of various unskilled workers, such as cleaners and truckers,who are located in the various departments where the highly skilledmen are concentrated.We find no merit in the I. A. M.'s claim that,they should be included in the unit of skilled workers, and we willexclude them.We find that the maintenance machinists, tool and die makers, toolgrinders, model makers, metal-pattern makers, automatic screw ma-chine tool setters and operators, and apprentices in the foregoingclassifications of work, employed by' the Company, constitute a unitappropriate for the purposes'of collective bargaining and that suchunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining, and willotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company submitted a pay-roll list of its employees, otherthan salaried workers, as of October 30, 1937.There were about 1700so listed, and the Company wrote in beside each name the type ofwork in which the employee is engaged.This cooperation has facili-tated greatly the Board's determination of the issues in the case. Itappears from this pay-roll list that there were on that date 184employees in the unit which we have determined to be appropriate.The I. A. M. submitted signed authorizations designating the I. A. M.as the collective bargaining representative for the signatories.Noevidence was introduced tending to discredit the signatures.Wehave checked the names signed against the pay-roll list and find that148 of the 184 employees have so designated the I. A. M.While theBrass Workers Union claimed a few members in the affected classi-fications, it did not seriously dispute the existence of the I. A. M.majority therein.Under the circumstances, no election by secretballot'is necessary.We find that the I. A. M. has been designated and selected by amajority of the employees in the appropriate unit as their represent-ative for the purposes of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and' we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONcLusIONs OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees ofWaterbury Manufacturing Company, 294NATIONAL LABOR RELATIONS BOARDWaterbury, Connecticut, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The maintenance 'machinists, tool and die makers, tool grinders,model makers, metal-pattern makers, automatic screw machine toolsetters and operators, and apprentices in the foregoing classificationsof work, employed by the Company, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3. International Association of Machinists, Local 1335, is the ex-,elusive representative of all the employees in such unit for thepurposes of collective bargaining, within the meaning of Section 9(a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVES'By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that InternationalAssociation ofMachinists,Local 1335, has been designated and selected by,a majority of themaintenance machinists, tool and die makers, tool grinders, modelmakers, metal-pattern makers, automatic screw machine tool settersand. operators, and apprentices in the foregoing classifications ofwork employed by Waterbury Manufacturing Company, Waterbury,Connecticut, as their representative for the purposes of collectivebargaining and that, pursuant to the provisions of Section 9 (a) ofthe Act, International Association of Machinists, Local 1335, is theexclusive representative of all such employees for the purposes of'collective bargaining in respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.MR. EDWIN S. SMITH, CONCURRING :The Board is not here faced with a claim for representation -by acraft group which is opposed by an industrial organization assertingthat the majority of the employees in the unit it desires to representare ready to approve it as a bargaining agency. To say that a groupof skilled workers in this plant should be denied an opportunity tobargain collectively because the industrial union may be in a situationlater where it can claim for purposes of representation a unit in-clusive of the group now claimed by the I. A. M., would merely havethe result of'delaying collective bargaining to an important groupof plant employees. In here concurring with the majority that thecraft group represented by the I. A. M. is an appropriate bargainingunit, I do so in full recognition of the fact that no industrial unionnow lays claim to the right to bargain on a plant-wide basis.